Exhibit 10.20

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of March 16, 2018, by and between Rita O’Connor (the “Executive”) and
PLx Pharma Inc., a Delaware corporation (the “Company”) for the purpose of
amending that one certain Employment Agreement, dated May 1, 2017, by and
between the parties (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein and the Agreement, the parties agree as follows:

 

Section 3.2 of the Agreement is hereby amended in its entirety, effective as of
January 1, 2018, to read as follows:

 

3.2   Annual Bonus. The Executive shall be eligible to receive a bonus pursuant
to a bonus plan established by the Board with a target annual bonus of fifty
percent (50%) of base salary. The Board in its sole discretion shall determine
the actual amount of any such bonus and the date upon which it is payable by the
Company. Any such bonuses shall be subject to all applicable withholding
requirements.

 

 

Except as expressly amended by this Amendment, the parties do hereby ratify and
confirm the Agreement in its entirety.

 

Terms not defined in this Amendment shall have the meanings set forth in the
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

  PLX PHARMA INC.          

By:

/s/ Natasha Giordano    

Natasha Giordano

President & CEO

 

 

EXECUTIVE

 

 

Signature: /s/ Rita O’Connor        

Print Name: Rita O’Connor

 